IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                               No. 99-60784


CHARLES H. WILKINSON, JR., ET. AL.,

                                                                Plaintiffs,

J. E. STACK, JR.,

                                                     Plaintiff-Appellant,

                                   versus

TRANSCO EXPLORATION CO., ET. AL.,

                                                                Defendants,

ATLANTIC RICHFIELD COMPANY; RICHARD BERTRAM & COMPANY;
ALBERT F. THOMASSON; BURGESS A. THOMASSON,

                                                    Defendants-Appellees.

                           --------------------
              Appeal from the United States District Court
                for the Southern District of Mississippi
                         USDC No. 3:99-CV-204-WS
                           --------------------
                               July 12, 2000

Before POLITZ, JONES & STEWART, Circuit Judges.

PER CURIAM:*

           This court has carefully considered Stack’s appeal in

light of the oral arguments, briefs and pertinent portions of the

record.    Having done so, we conclude that the district court did

not   abuse     his   discretion    in   disallowing     Stack’s    proposed

significant and substantive amendment to the now 16-year old

litigation.     The judgment is AFFIRMED.


      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.